Silverman, J. (concurring).
I see no need for us now to decide whether plaintiffs’ damages would be limited to the declared amount if plaintiffs had established willful misconduct. Otherwise, I concur.
Lupiano, J. P., and Birns, J., concur with Capozzoli, J.; Silverman, J., concurs in an opinion.
Judgment, Supreme Court, New York County, entered on April 12, 1976, unanimously modified, on the law, to the extent of reducing the verdict to $30,000 and, as so modified, affirmed, without costs and without disbursements.